Title: To George Washington from John Doughty, 12 September 1793
From: Doughty, John
To: Washington, George


            
              Sir
              Morris Town [N.J.] 12th Septr 1793
            
            I have the Honor to enclose you the Resolutions of the County of Morris, passed the
              10th inst: They contain the free & unbiassed sentiments of a respectable Body of
              free Men, who haveing dearly earned, know well how to estimate the Blessings, we all
              enjoy under the federal Constitution—May those Blessings be long continued to us,
              & may you Sir be continued the happy Instrument of administering them, in the
              sincere prayer of sir, your most devoted Humble servt
            
              Jno. Doughty
            
          